DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  JOSEPH ANTHONY HERNANDEZ,
                           Appellant,

                                   v.

                        REBECCA L. HEIKKA,
                             Appellee.

                             No. 4D16-2218

                         [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 07-
008440 (14).

  Hinda Klein of Conroy Simberg, Hollywood, for appellant.

  Kenneth D. Cooper, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.